DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,962,848 in view of Baek et al. (US 2015/0185562), provided in IDS. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipates the limitations of the instant application claims.
Claims 1 and 2:	U.S. Patent No. 10,962,848 discloses a display device comprising an optical sheet configured to transmit light linearly polarized in a first polarization direction; a first polarization member configured to absorb light linearly polarized in a second polarization direction orthogonal to the first polarization direction; a front panel disposed between the first polarization member and the optical sheet and capable of switching between a reflective state in which incident light is reflected and a transmissive state in which incident light is transmitted; and a display panel, wherein an azimuth at which the highest reflectance is obtained in the reflective state in which incident light is reflected is an azimuth at which the highest transmittance is obtained in the transmissive state in which incident light is transmitted; wherein the display panel overlaps the front panel with a second polarization member interposed therebetween, and the second polarization member is configured to transmit light linearly polarized in the second polarization direction to the optical sheet (see claims 1-2).
	U.S. Patent No. 10,962,848 does not explicitly disclose wherein the optical sheet is disposed between the front panel and the display panel.
	Baek et al. disclose (Fig. 1) an optical sheet 210 disposed between a front panel 240 and a display panel 110. 

    PNG
    media_image1.png
    517
    451
    media_image1.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the optical sheet disposed between the front panel and the display panel. 
	Doing so would be able to control the light in the display device.
Claim 3:	U.S. Patent No. 10,962,848 discloses wherein an angle formed by a transmission axis direction of the first polarization member and a transmission axis direction of the optical sheet is within a range of 2 degrees in either direction (see claim 3).
Claim 4:	U.S. Patent No. 10,962,848 discloses wherein an angle formed by a transmission axis direction of the first polarization member and a transmission axis direction of the optical sheet is within a range from 88 degrees to 92 degrees (see claim 5).
Claim 5: 	U.S. Patent No. 10,962,848 discloses wherein the display panel includes: a first substrate; a second substrate; and a liquid crystal layer sealed with a sealing layer between the first substrate and the second substrate, and an angle formed by a rubbing direction of an alignment film provided to the first substrate and a rubbing direction of an alignment film provided to the second substrate is within a range from 88 degrees to 92 degrees (see claim 4).
Claims 6-7: 	U.S. Patent No. 10,962,848 discloses a vehicle rearview mirror comprising: an optical sheet configured to transmit light linearly polarized in a first polarization direction; a first polarization member configured to absorb light linearly polarized in a second polarization direction orthogonal to the first polarization direction; a front panel disposed between the first polarization member and the optical sheet and capable of switching between a reflective state in which incident light is reflected and a transmissive state in which incident light is transmitted; and a display panel, wherein an azimuth at which the highest reflectance is obtained in the reflective state in which incident light is reflected is an azimuth at which the highest transmittance is obtained in the transmissive state in which incident light is transmitted; wherein the display panel overlaps the front panel with a second polarization member interposed therebetween, and the second polarization member is configured to transmit light linearly polarized in the second polarization direction to the optical sheet (see claims 6-7).
	U.S. Patent No. 10,962,848 does not explicitly disclose wherein the optical sheet is disposed between the front panel and the display panel.
	Baek et al. disclose (Fig. 1) an optical sheet 210 disposed between a front panel 240 and a display panel 110. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the optical sheet disposed between the front panel and the display panel. 
	Doing so would be able to control the light in the display device.
Claim 8:	U.S. Patent No. 10,962,848 discloses wherein an angle formed by a transmission axis direction of the first polarization member and a transmission axis direction of the optical sheet is within a range of 2 degrees in either direction (see claim 8).
Claim 9: 	U.S. Patent No. 10,962,848 discloses wherein an angle formed by a transmission axis direction of the first polarization member and a transmission axis direction of the optical sheet is within a range from 88 degrees to 92 degrees (see claim 10).
Claim 10:	U.S. Patent No. 10,962,848 discloses wherein the display panel includes: a first substrate; a second substrate; and a liquid crystal layer sealed with a sealing layer between the first substrate and the second substrate, and an angle formed by a rubbing direction of an alignment film provided to the first substrate and a rubbing direction of an alignment film provided to the second substrate is within a range from 88 degrees to 92 degrees (see claim 9).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH NHAN P NGUYEN whose telephone number is (571)272-1673. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H. Caley can be reached on 571 272 2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANH NHAN P NGUYEN/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
-- September 10, 2022